UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 9, 2011 Date of Report (Date of earliest event reported) Reed’s, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-32501 35-2177773 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 13000 South Spring Street, Los Angeles, California 90061 (Address of principal executive offices) (Zip Code) (310) 217-9400 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (SEE General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Reed’s, Inc. Item 8.01 Other Events. On November 9, 2011, the Company issued a press release announcing the closing of a new credit agreement that replaces their existing revolving line of credit.A copy of the press release issued by the Company and Reed's, Inc. is attached hereto as Exhibit 99.1 and is incorporated herein by this reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release of Reed's, Inc., dated November 9, 2011. The disclosures in response to Item 1.01 of this Current Report on Form 8K are incorporated herein by this reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. REED’S, INC. Dated: November 9, 2011 By: /s/James Linesch James Linesch Chief Financial Officer
